                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

 IN RE:                                             )
                                                    )
 ROBERTS, WILLIAM BARRIER                           ) CASE NO. 18-83442-CRJ11
 SSN: XXX-XX-9314                                   ) CHAPTER 11
                                                    )
      Debtor.                                       )

                         DEBTOR’S DISCLOSURE OF INHERITANCE

       COMES NOW William Barrier Roberts (“Debtor”), by and through undersigned counsel,

pursuant to this Court’s Order dated April 20, 2020 [Doc 335], and files the following disclosure

of inheritance:

       1.         The Debtor filed a voluntary petition for relief under Chapter 11 of Title 11, United

States Code, 11 U.S.C. §§ 101, et seq. (the "Bankruptcy Code") on November 16, 2018.

       2.         On December 8, 2019, the Debtor’s father, Roscoe Roberts, passed away.

       3.         The estimated value of Debtor’s distribution is $950,000.00, less a lifetime

advance of $450,000.00, which nets $500,000.00.

       Respectfully submitted this the 11th day of May, 2020.

                                                        /s/ Stuart M. Maples
                                                        STUART M. MAPLES
                                                        (ASB-1974-S69S)

MAPLES LAW FIRM, PC
200 Clinton Ave. W, Suite 1000
Huntsville, Alabama 35801
(256) 489-9779 - Telephone
(256) 489-9720 – Facsimile
smaples@mapleslawfirmpc.com




Case 18-83442-CRJ11            Doc 350 Filed 05/11/20 Entered 05/11/20 10:36:10                  Desc
                                 Main Document    Page 1 of 4
                                 CERTIFICATE OF SERVICE

I do hereby certify that on May 11, 2020, a copy of the foregoing document was served on the
following by Electronic Case Filing a copy of the same.

Richard Blythe
Bankruptcy Administrator
richard_blythe@alnba.uscourts.gov

All parties requesting notice via CM/ECF

All parties listed on the creditor mailing matrix attached hereto

                                                             /s/ Stuart M. Maples
                                                             STUART M. MAPLES




Case 18-83442-CRJ11          Doc 350 Filed 05/11/20 Entered 05/11/20 10:36:10            Desc
                               Main Document    Page 2 of 4
Label Matrix for local noticing        Bullet & Barrel, LLC                Callahan PC
1126-8                                 612 Eustis Avenue                   301 Washington St. Ste 301
Case 18-83442-CRJ11                    Huntsville, AL 35801-4114           Huntsville, AL 35801-4892
NORTHERN DISTRICT OF ALABAMA
Decatur
Mon May 11 10:29:10 CDT 2020
First National Bank of Pulaski         PRA Receivables Management, LLC     SPECIALIZED LOAN SERVICING LLC
206 South 1st Street                   PO Box 41021                        8742 Lucent Blvd, Suite 300
Pulaski, TN 38478                      Norfolk, VA 23541-1021              Highlands Ranch, CO 80129-2386



SmartBank                              U. S. Bankruptcy Court              *Alabama Department of Revenue
c/o Justin B. Little                   400 Well Street                     PO Box 327483
REYNOLDS, REYNOLDS & LITTLE, LLC       P. O. Box 2775                      Montgomery, AL 36132-7483
Post Office Box 2863                   Decatur, AL 35602-2775
Tuscaloosa, AL 35403-2863

*American Express                      *Belk/Synchrony Bank                *GMFS LLC c/o SLS
PO Box 981535                          PO Box 530940                       8742 Lucent Blvd., Ste 300
El Paso, TX 79998-1535                 Atlanta, GA 30353-0940              Highlands Ranch, CO 80129-2386



*Home Depot                            *Internal Revenue Service           *North Alabama Bank
PO Box 790328                          Centralized Insolvency Operations   PO Box 669
Saint Louis, MO 63179-0328             PO Box 7346                         Hazel Green, AL 35750-0669
                                       Philadelphia, PA 19101-7346


*Redstone Federal Credit Union         716 Harding Way SE                  American Express National Bank
220 Wynn Dr.                           c/o Kevin C. Gray                   c/o Becket and Lee LLP
Huntsville, AL 35893-0001              Bradley Arant Boult Cummings LLP    PO Box 3001
                                       200 Clinton Avenue W, Suite 900     Malvern PA 19355-0701
                                       Huntsville, AL 35801-4933

Bullet & Barrel, LLC                   Charlotte Schlittler                David R. Beasley
c/o Melanie Murray                     c/o Kevin Gray, Esq.                655 Gallatin Street
612 Eustis Ave                         Bradley Arant Boult Cummings, LLP   Huntsville, Alabama 35801-4936
Huntsville, AL 35801-4114              200 Clinton Avenue West, Ste. 900
                                       Huntsville, Alabama 35801-4933

Dr. Rhett Blake Murray                 First National Bank                 GMFS LLC
612 Eustice Ave                        2101 Clinton Avenue, Suite 101      c/o Specialized Loan Servicing LLC
Huntsville, AL 35801-4114              Huntsville, Alabama 35805-3093      8742 Lucent Blvd, Suite 300
                                                                           Highlands Ranch, Colorado 80129-2386


Internal Revenue Service               Jayna P. Lamar                      Joyce White Vance
P.O. Box 7346                          1901 Sixth Avenue North             US Attorney General
Philadelphia, PA 19101-7346            2400 Regions/Harbert Plaza          1801 4th Ave North
                                       Birmingham, AL 35203                Birmingham, AL 35203-2101


Loretta Lynch US Attorney General      Luther Strange                      Melanie Murray
US Dept. of Justice                    Alabama Attorney General            612 Eustis Ave
950 Pennsylvania Ave NW                PO Box 300152                       Huntsville, AL 35801-4114
Washington, DC 20530-0009              Montgomery, AL 36130-0152

                Case 18-83442-CRJ11   Doc 350 Filed 05/11/20 Entered 05/11/20 10:36:10         Desc
                                        Main Document    Page 3 of 4
North Alabama Bank                                   Secretary of the Treasury                            Smart Bank
220 Providence Main                                  1500 Pennsylvania Ave., NW                           PO Box 1910
Huntsville, AL 35806-4831                            Washington, DC 20220-0001                            Pigeon Forge, TN 37868-1910



State of Alabama                                     Synchrony Bank                                       U.S.Securities & Exchange Commission
Department of Revenue Legal Division                 c/o PRA Receivables Management, LLC                  Reg Director,Branch of Reorganization
PO Box 320001                                        PO Box 41021                                         Atlanta Regional Office,
Montgomery, AL 36132-0001                            Norfolk VA 23541-1021                                Suite 900 950 East Paces Ferry Road
                                                                                                          Atlanta, GA 30326-1382

United States Attorney                               United States Bankruptcy Administrator               Walter A. Dodgen
Northern District of Alabama                         Northern District of Alabama                         655 Gallatin Street
1801 Fourth Avenue North                             1800 Fifth Avenue North                              Huntsville, Alabama 35801-4936
Birmingham, AL 35203-2101                            Birmingham, AL 35203-2111


Blake Cantrell                                       Charlotte Bentley Schlittler                         David R. Beasley
Caldwell Banker of the Valley                        c/o Kevin Gray                                       655 Gallatin Street
7027 Old Madison Pike Suite 102                      200 Clinton Ave W                                    Huntsville, AL 35801-4936
Huntsville, AL 35806-2369                            Suite 900
                                                     Huntsville, AL 35801-4933

Jayna Partain Lamar                                  Melanie Hammer Murray                                Rhett Murray
Maynard, Cooper & Gale, P.C.                         612 Eustis Avenue                                    612 Eustis Avenue
1901 Sixth Ave North                                 Huntsville, AL 35801-4114                            Huntsville, AL 35801-4114
Suite 2400
Birmingham, AL 35203-4604

Richard M Blythe                                     Shannan League Roberts                               Stuart M Maples
United States Bankruptcy Administrator               c/o Kevin Gray                                       Maples Law Firm
PO Box 3045                                          200 Clinton Ave W                                    200 Clinton Ave. West, Ste. 1000
Decatur, AL 35602-3045                               Suite 900                                            Huntsville, AL 35801-4919
                                                     Huntsville, AL 35801-4933

Stuart M Maples                                      Walter A Dodgen                                      William Barrier Roberts
Maples Law Firm, PC                                  655 Gallatin Street                                  2115 Big Cove Rd
200 Clinton Avenue W.                                Huntsville, AL 35801-4936                            Huntsville, AL 35801-1347
Suite 1000
Huntsville, AL 35801-4919




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)NORTH ALABAMA BANK                                (u)*Citibank                                         (d)PRA Receivables Management, LLC
                                                     PO Box 790046                                        PO Box 41021
                                                     MO 63170                                             Norfolk, VA 23541-1021



End of Label Matrix
Mailable recipients     50
Bypassed recipients      3
Total                   53

                Case 18-83442-CRJ11               Doc 350 Filed 05/11/20 Entered 05/11/20 10:36:10                            Desc
                                                    Main Document    Page 4 of 4
